Citation Nr: 0029435	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  97-04 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an original evaluation greater than 10 
percent for a right wrist disability.  

2.  Entitlement to an original evaluation greater than 10 
percent for a left wrist disability.

3.  Entitlement to service connection for a cardiac 
disability characterized as sinus bradycardia.  

4.  Entitlement to service connection for a lumbar spine 
disability.

5.  Entitlement to service connection for a cervical spine 
disability.

6.  Entitlement to service connection for a thoracic spine 
disability.

7.  Entitlement to service connection for a pulmonary 
disability.

8.  Entitlement to service connection for a sinusitis 
disability.

9.  Entitlement to service connection for disabilities of the 
left and right knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to July 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied the benefit sought on 
appeal.  

We note that the veteran submitted evidence directly to the 
Board in September 2000, and that he waived regional office 
jurisdiction of this evidence.  Additionally, although he 
initially selected a hearing before a Traveling Member of the 
Board, he subsequently elected a hearing at the regional 
office by a local hearing officer in lieu of a hearing by a 
Member of the Board.  




FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claims for evaluations greater than 10 percent 
for a right and left wrist disability has been developed.

2.  A right wrist disability is manifested primarily by 
subjective complaints of numbness, tingling, and loss of grip 
strength.

3.  A left wrist disability is manifested primarily by 
subjective complaints of numbness, tingling, and loss of grip 
strength.

4.  A cardiac disability characterized as sinus bradycardia 
is shown to have manifested during active service.

5.  Residuals of lumbar and cervical spine disabilities were 
diagnosed in July 1996; myofascial pain syndrome involving 
the thoracic spine was diagnosed in April 1996.

6.  Service medical records show numerous back diagnoses, 
including myofascial pain syndrome and cervical nerve root 
compression, with symptoms continuing to date.  

7.  A chronic sinusitis disorder is not shown.  

8.  Disabilities of the right or left knee are not shown.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for a right wrist disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 
4.45, 4.71a Diagnostic Code 5215, 5300 (1999); Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

2.  The criteria for an evaluation greater than 10 percent 
for a left wrist disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 
4.45, 4.71a Diagnostic Code 5215, 5300 (1999); Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

3.  A cardiac disability characterized as sinus bradycardia 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).

6.  The claim of entitlement to service connection for a 
chronic sinusitis disability is denied.  38 U.S.C.A. §1110, 
1131 (West 1991).

8.  The claim of entitlement to service connection for right 
and left knee disabilities is denied.  38 U.S.C.A. § 1110, 
1131 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an original evaluation greater than 10 
percent for a right and left wrist disability.

Service connection was initially denied for right and left 
wrist disabilities, in a rating action dated December 1996.  
The veteran submitted his notice of disagreement to that 
action, and service connection for right and left wrist 
disabilities was established by means of a rating action 
dated January 1998.  The RO assigned 10 percent evaluations, 
for each wrist, effective from July 1996.  The veteran 
contends that a greater evaluation is warranted.  

The severity of a wrist disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C.A. § 
1155 (West 1991), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (1999).  

Diagnostic Code 5215 contemplates ratings for wrist 
limitation of motion.  A 10 percent rating is contemplated 
when wrist dorsiflexion is less than 15 degrees.  Palmer 
flexion that is limited in line with forearm flexion also 
contemplates a 10 percent rating.  A 10 percent evaluation is 
the maximum rating available for limitation of wrist motion 
under Diagnostic Code 5215.

Diagnostic Code 5003 rates degenerative arthritis.  Those 
provisions stipulate that arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
of the joints involved.  When the limitation of motion is 
noncompensable, a rating of 10 percent for each major joint 
or group of minor joints is to be combined, and that 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is no limitation of 
motion, but only x-ray evidence of involvement of two or more 
major joints or minor joint groups, a 10 percent rating is 
assigned.  A 20 percent rating is also assigned where the 
above is present with occasional incapacitating 
exacerbations.

In De Luca v. Brown, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that when the veteran has testified under oath to 
increasing pain on use, and where there was medical evidence 
substantiating these 'flare-ups', that when musculoskeletal 
system disabilities are evaluated, pain on use and factors 
under 38 C.F.R. §§ 4.40 and 4.45 are to be considered along 
with the criteria set forth in the diagnostic codes to 
determine the level of functional impairment.  8 Vet. App. 
202, 206 (1995).  

In Fenderson v. West, the Court held that where a veteran 
appealed the initial rating assigned for a disability, 
"staged" ratings could be assigned for separate periods of 
time based on facts found.  Fenderson, 12 Vet. App. at 126.  
Concerning this difference, the Court stated that the 
distinction "may be important . . . in terms of determining 
the evidence that can be used to decide whether an original 
rating on appeal was erroneous . . . ."  Id.

Historically, an April 1996 report shows that the veteran 
complained numbness of both hands.  Range of motion of both 
upper extremities were within normal limits, muscle stretch 
reflexes were 2+ symmetrical in upper extremities, and there 
was no focal motor/sensory deficit in any extremi[ty].  There 
was a positive Tinel sign for Median Nerve, both hands, and a 
negative Phalen sign.  The impression included "clinical 
signs of early Carpal Tunnel syndrome", both hands.  

The record shows that the veteran was discharged from service 
on July 1, 1996, and afforded a VA examination on July 30, 
1996.  

The report of the July 1996 VAE shows that the right and left 
wrist examinations were normal with a full range of motion.  
The radiographic report shows a normal bilateral wrist study.  
The pertinent diagnoses were residuals, fracture, right wrist 
with normal examination; and left wrist pain, alleged, with 
normal examination.  An EMG report notes that he veteran 
complained of numbness and tingling, and shows an impression 
of "normal EMG study of both upper extremities."  The 
examiner also commented that the veteran's complaints were 
remarkably out of proportion to physical findings:  "he has 
undergone evaluation by Neurology and Neurosurgery including 
EMGS and bone scans, both of which were normal.  A Minnesota 
Multiphasic Personality Inventory might be helpful in this 
individual.

A treatment record showing an assessment of pneumonia, dated 
December 1996, also notes that the veteran was to be given 
right and left wrist splints at his request.  

The veteran testified at his personal hearing, dated April 
1997, that he manifests numbness, a pins and needles feeling 
in his hands, and that he occasionally loses grip strength.  

The evidence does not show limitation of motion in either 
wrist.  Specifically, the July 1996 report shows full range 
of motion of both wrists.  The radiographic evidence does not 
show evidence of arthritis, so that an evaluation under 
Diagnostic Code 5003 is not warranted.  

However, we note that the veteran has testified to loss of 
grip strength and a numbness.  While he was assessed with 
early clinical signs of carpal tunnel syndrome in April 1996, 
that disorder is not service connected.  Thus, as there is 
some medical evidence substantiating these 'flare-ups', pain 
on use and factors under 38 C.F.R. §§ 4.40 and 4.45 are 
considered along with the criteria set forth in the 
diagnostic codes to determine the level of functional 
impairment.  8 Vet. App. 202, 206 (1995).  Therefore, we 
determine that a 10 percent evaluation for the functional 
equivalent of limitation of motion of the wrist, under 
Diagnostic Code 5215, although not otherwise shown, is 
warranted, for each wrist.  

However, we also determine that an evaluation greater than 10 
percent is not shown by the evidence of record.  That is, 
full range of motion of the wrists is shown.  No ankylosis or 
arthritis is shown.  Additionally, the examiner at the July 
1996 VAE specifically noted that the veteran's complaints 
were remarkably out of proportion to physical findings:  "he 
has undergone evaluation by Neurology and Neurosurgery 
including EMGS and bones scans, both of which were normal.  A 
Minnesota Multiphasic Personality Inventory might be helpful 
in this individual.

Therefore, as the preponderance of the evidence is against 
the claims for evaluations greater than 10 percent for a 
right and left wrist disability, they are denied.

Review of the record shows that the RO considered and 
declined referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 
(1996).   The Court has further held that the Board may 
affirm the RO's conclusion that referral is not required, or 
may reach that conclusion on its own, Bagwell v. Brown, 9 
Vet. App. 337, 339, and that it must address referral under 
38 C.F.R. § 3.321(b)(1) (1999) only where circumstances are 
presented which the Director, Compensation and Pension 
Service, might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question at this time.  


II.  Entitlement to service connection for a cardiac 
disability.

The veteran's service medical records include the report of a 
periodic medical examination, dated February 1995, which 
shows that the veteran's heart was clinically evaluated as 
normal.  Under the notes section of the report, the examiner 
noted that the veteran's EKG report revealed "sinus 
bradycardia with sinus arrhythmia, nonspecific 
intraventricular block, normal variant".  

Subsequent to service, a VA medical examination (VAE) was 
performed in July 1996.  On physical examination, the 
examiner found that the veteran's cardiovascular system was 
normal.  The pertinent diagnosis was irregular heart beat 
alleged, EKG pending, but not found on physical examination.  
Radiographic reports showed no evidence of cardio-pulmonary 
disease.  The ECG report showed a normal sinus rhythm, 
nonspecific intraventricular block, and abnormal ECG.  

April 1998 treatment records show that the veteran presented 
to the emergency room and was subsequently admitted to the 
coronary care unit.  

A hospitalization report dated March 2000 notes that the 
veteran had a history of symptomatic bradycardia, leading to 
syncope, and that pacemaker placement was performed in March 
2000.  

A treadmill report from the cardiac division of the 
University of Arkansas Hospital, dated June 2000, is of 
record and shows that the examiner obtained a history from 
the veteran, including a finding of sinus bradycardia in 
service in 1995, and identical symptoms with dizziness and 
syncope with prolonged standing.  The examiner also noted 
that the veteran manifested an episode of syncope in 1998, 
and that a pacemaker was placed in March 2000.  After an 
examination, the examiner also opined that the veteran was 
found to have sinus bradycardia while on active duty, and 
that his "current illness represents a progression of this 
disease into later life.  I feel that he will continue to 
have symptoms related to bradycardia and vasovagal syncope."  

Although the examiner at the veteran's February 1995 
examination found that the veteran's EKG results represented 
a normal variant, and the examiner of the July 1996 
examination found a normal cardiac exam pending EKG study 
results, the results of those studies showed an abnormal 
study.  In addition, the June 2000 treadmill report includes 
an opinion that the veteran was found to have sinus 
bradycardia while on active duty, and that his "current 
illness represents a progression of this disease into later 
life.  I feel that he will continue to have symptoms related 
to bradycardia and vasovagal syncope."  See 38 C.F.R. 
§ 3.303 (d) (1999).  That opinion was based on the veteran's 
medical history, including a finding of sinus bradycardia in 
service in 1995.  The service medical records do substantiate 
this finding.  As the preponderance of the evidence is not 
against the claim, and in order that the veteran be granted 
the benefit of every doubt, we determine that service 
connection for a cardiac disability characterized as sinus 
bradycardia is warranted.  38 C.F.R. §§ 3.102, 4.3 (1999).  



III.  Entitlement to service connection for a sinusitis 
disability.

The veteran testified in April 1997 that he manifests a 
current chronic sinusitis disability that is due to service.  
Specifically, that he had a history of multiple sinus 
infections, and although he had not manifested a sinus 
infection requiring treatment since July 1996, that he did 
take over the counter medication since that time.  

The SMRs include a May 31, 1991 radiographic report showing 
that a negative sinus series was found.  

An October 1991 treatment record shows an assessment of early 
sinus infection.  A December 1991 record shows an assessment 
of sinusitis (max[illary]).  A February 1992 record also 
shows an assessment sinusitis.  Records dated May 1992, 
January 1993, and September 1993, show assessments of 
sinusitis; and a February 1994 record shows an assessment of 
"? [questionable] sinusitis".  

The report of a February 1995 periodic examination shows that 
the veteran's sinuses were clinically evaluated as normal.  

The report of the July 1996 VAE shows that the veteran's 
sinuses were clinically evaluated as normal.  

A treatment record dated December 1996 shows that an x-rays 
report showed: "resolving pneumonia, sinus x-rays [none]".  

Although the veteran was diagnosed with multiple episodes of 
sinusitis during service, specifically from October 1991 to 
January 1994, we must point out that a chronic sinusitis 
disability has not been diagnosed at any time.  

Additionally, two radiographic reports, dated May 1991 and 
December 1996, were negative for a sinusitis disability.  

We also must note that a current chronic sinusitis disability 
is not shown.  Although the veteran testified that he 
manifested recurrent sinusitis episodes during service that 
required antibiotic treatment, a diagnosis of chronic 
sinusitis is not shown at any time.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet.App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet.App. 141, 143 (1992).

Thus, as a current chronic sinusitis disability is not shown 
to be manifested, the claim must be denied.  

IV.  Entitlement to service connection for disabilities of 
the left and right knees.

The veteran averred at his personal hearing that he manifests 
knee aches or pains that are due to service.  

The veteran's service medical records include records dated 
September 1987 which reveal treatment for a right knee 
sprain.  A radiographic report reveals an impression of a 
normal right knee.  A June 1987 record shows that the veteran 
complained of right knee pain, and that a contused right knee 
was assessed.  

A radiographic report, dated July 1989, shows that no 
evidence of acute bony trauma of either knee was found.  

A report of a February 1995 periodic examination shows that 
the veteran's lower extremities were clinically evaluated as 
normal.  

The evidence subsequent to service shows that a radiographic 
report dated July 1996 shows a normal bilateral knee study.  

Again, as indicated above, the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet.App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet.App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet.App. 141, 143 
(1992).  Thus, as no medical evidence has been presented 
showing a current right or left knee condition, the claims 
must accordingly be denied.

	
ORDER

1.  Entitlement to an original evaluation greater than 10 
percent for a right wrist disability is denied.  

2.  Entitlement to an original evaluation greater than 10 
percent for a left wrist disability is denied.

3.  Entitlement to service connection for a cardiac 
disability is granted.  

4.  Entitlement to service connection for a sinusitis 
disability is denied.

5.  Entitlement to service connection for disabilities of the 
left and right knees is denied.



REMAND

The SMRs pertaining to the veteran's low, middle and upper 
back are extensive.  However, although numerous diagnoses and 
opinions are given, most of the evidence appears to require 
clarification.  Thus, we determine that a comprehensive 
records review and special VA examinations are required in 
this case.  See generally, Colvin v. Derwinski, 1 Vet. App. 
170 (1991).  We also note that because much of the above 
evidence diagnoses or refers to a generic "back" disorder, 
that the issue of a lumbar spine disability also requires 
clarification.  

Second, we note that the veteran's notice of disagreement 
(NOD) does not appear to address the issue of a pulmonary 
condition.  However, we are precluded from determining 
whether a timely NOD has been submitted in the first 
instance.  Marsh v. West, 11 Vet. App. 468 (1998); see 
generally Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996), 
VAOPGCPREC 9-99.  Thus, this issue is remanded for the RO to 
adjudicate whether it is in appellate status.


Accordingly, this case is REMANDED for the following:


1.  The RO should schedule the veteran 
for an orthopedic VA examination and for 
a records review.  The RO should provide 
the examiner with the veteran's claims 
file and a copy of the remand.  

2.  The examiner should thoroughly review 
the veteran's records, and conduct all 
necessary examinations.  All testing 
should be accomplished at this time.  

3.  The examiner should determine whether 
the veteran currently carries any of the 
lumbar, thoracic, or cervical spine 
diagnoses noted in his service medical 
records, including, but not limited to 
the April 1996 diagnosis of "chronic 
myofascial pain syndrome involving mid-
back with paraspinal /spinal tenderness 
T5, 6, 7"; or the December 1992 report 
showing "mild cervical spondylolysis at 
C3 through C5 bilaterally", or the 
mental health clinic records dated August 
1993 showing "somatoform pain disorder 
NOT clearly indicated by clinical 
evaluation or testing" (underlined in 
original).

4.  Finally, the examiner should provide 
an opinion indicating the reasons or 
bases for either agreeing or disagreeing 
with the above diagnoses made during 
service, if possible, and as to whether 
or not the veteran has any chronic 
cervical, dorsal or lumbar disorder that 
began in service.  

5.  The RO should next determine whether 
a valid, timely notice of disagreement 
(NOD) exists with respect to the claim 
for service connection for a pulmonary 
condition, noting that a Form 9 may 
constitute a NOD. Then, if necessary, the 
RO should also decide whether this claim 
is perfected by the claimant's filing a 
timely Substantive Appeal.

6.  The RO should then review the 
veteran's claims, and determine whether 
they can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the issues addressed in this 
Remand.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
Veterans Law Judge
	Member, Board of Veterans' Appeals


 


